Citation Nr: 1510036	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-11 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral knee disability to include as due to cold injury. 

4.  Entitlement to service connection for bilateral shoulder disability to include as due to cold injury.

5.  Entitlement to service connection for bilateral elbow disability to include as due to cold injury.

6.  Entitlement to service connection for bilateral wrist disability to include as due to cold injury.

7.  Entitlement to service connection for bilateral hand disability to include as due to cold injury.
8.  Entitlement to service connection for bilateral hip disability to include as due to cold injury.

9.  Entitlement to service connection for residuals of a cold injury.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from October 1956 to August 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), and a June 2011 rating decision by the RO in Chicago, Illinois.  The Chicago, Illinois RO has jurisdiction of the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral hearing loss, service connection for bilateral shoulder disability, service connection for bilateral wrist disability, service connection for bilateral hand disability, service connection for bilateral elbow disability, service connection for bilateral hip disability, service connection for bilateral knee disability, and service connection for residuals of cold injuries are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

There is competent evidence that the Veteran was exposed to loud noise in service and the Veteran's current tinnitus had its onset due to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for tinnitus is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to that claim is not necessary.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection may be established by either continuity of symptomatology since service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Organic diseases of the nervous system, such as tinnitus, is listed as a disease under § 3.309 as a chronic disease.  See Fountain v. McDonald, No. 13-0540, slip opinion at 18 (Vet. App. February 9, 2015) (tinnitus is an organic disease of the nervous system).

Service Connection for Tinnitus

The entrance examination in October 1956 and the separation examination in June 1958 do not contain any complaints, diagnosis or treatment for tinnitus.  The service treatment records do not contain any audiometric testing of the Veteran's hearing. Instead, the Veteran passed a whispered voice test upon both entrance and separation.  The Board further notes that the separation examination does not contain a history from the Veteran for him to report he has tinnitus.  The service treatment records otherwise do not contain any complaints, diagnosis, history, or treatment of tinnitus.

In August 2008, the Veteran complained of bilateral tinnitus to his private primary care physician.  He stated the problem started in service with his assignment to Korea and aboard the transport ship which he described as very noisy.  

In a statement dated in October 2008, the Veteran stated that during training there was no hearing protection while on the firing range and in grenade practice.  One grenade exploded about 5 feet away from him while he was on the other side of a bunker and since that time, he has had ringing in the ear.  

In February 2009 and June 2009, the Veteran stated that the he was assigned to the bow area of the transport ship to Korea and as the weather was very rough, the waves made the area very noisy.  

In his notice of disagreement, the Veteran referred to the grenade explosions during training, reporting he was told the ringing would go away and he was not allowed to go on sick call.  He also stated the he was again assigned to the bow area of the transport ship returning to the United States.  

The Veteran's family submitted statements all describing the Veteran having problems with his hearing for a long time with his sons recalling instances where he heard a doorbell when no one was at the door or the sons having to repeat the plays of Chicago Cubs baseball games on the radio before the games were televised.  

In a VA examination in May 2011, the Veteran reported constant bilateral tinnitus since the hand grenade explosion in basic training.  

Analysis

Initially, the Board notes that this Veteran's service treatment records are fire related.  Many Veterans' records were damaged or destroyed in a July 1973 fire that occurred at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA had obtained copies of the entrance examination, separation examination, and other records, but the JSRRC has indicated that the originals are too brittle and moldy and sent VA what was available.  As noted, the Veteran has indicated there would not be any records regarding tinnitus as he was not allowed to report to sick call.  Therefore, the Board concludes that it has the only available service records regarding his claims and can proceed to the merits.

Considering the pertinent evidence in light of the governing legal authority, and resolving all doubt in favor of the Veteran, the Board finds that the claim should be granted.

The Board finds that the Veteran is competent to describe ringing in his ears and his testimony is credible that tinnitus began in service during basic training when he was exposed to gunfire and the effects of a concussion grenade.  Thus, the evidence establishes that the Veteran currently has tinnitus.

The Veteran states that he experienced noise exposure in service and that he noted his tinnitus began in service.  The statements tend to prove a fact, that is, he noticed that tinnitus began in service.  He is also competent and credible to report that he experienced noise exposure in service, and that he first started noticing tinnitus while training.  Moreover, the Board finds the Veteran's report of having experienced tinnitus after handling guns and being near a grenade explosion to also be credible as well as his lay evidence that his tinnitus continued after service.  The Veteran's competent and credible statements and testimony establishes the in-service incurrence of an injury, acoustic trauma in service, resulting in tinnitus.

While service treatment records reflect no direct reports of tinnitus or ringing in the ears, there also is no indication in these records, or any post-service treatment records, that the Veteran ever directly denied tinnitus or a history of tinnitus.  Thus, the Veteran's lay statements are competent and credible with regard to noise exposure in service and the onset of tinnitus in service and since.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

As the Veteran's lay statement is competent and credible with regard to noise exposure in service and in describing tinnitus in service and since service, and with evidence of current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service, and the claim for service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b) , 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As to the Veteran's bilateral hearing loss, he received a VA examination in May 2011.  The VA examiner, an audiologist, noted that the Veteran had a whispered voice test upon entrance in October 1956 and at separation in June 1958.  The May 2011 examination demonstrated bilateral sensorineural hearing loss.  The examiner, however, stated that she could not form an opinion as to whether the Veteran's current hearing loss was related to service as there was no medical evidence for the 50 year period between separation and the Veteran's claim.  

The examiner did not explain what medical evidence she needed, and why this evidence was necessary for the opinion, or whether there was further information that might be obtained to help reach a definite opinion.  If so, that evidence should be identified and attempts made to obtain it.  Otherwise, the examiner must state whether the limits of medical knowledge had been exhausted or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board also notes the examiner did not discuss the in-service noise exposure either in the history or in the analysis.  In addition, the examiner did not discuss the significance of the Veteran's whispered voice test results at entrance and separation. 
Further, even if hearing on the whispered voice test was normal at separation, noting hearing levels in service is not the only basis that the Veteran may receive service connection.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The examiner did not explain how the results on the whispered voice test precluded service connection for a hearing loss that had either a sudden onset or gradually progressed over the years.  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993). 

The VA examiner's opinion did not explain the nature of the Veteran's service and post service noise exposure, and the influence each had on the Veteran's hearing loss.  The Veteran's service noise exposure could be the onset for progression of the hearing loss or tinnitus later aggravated by civilian noise exposure. Stated another way, even if the Veteran's post- service noise exposure is the major factor in his hearing loss, the examiner would need to explain how the in- service noise exposure could still be a cause, albeit lesser cause, of the hearing loss.  The Board requires medical guidance as to the effect of both service and civilian noise exposure.

The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the examiner indicated medical records of the Veteran's hearing acuity since separation would be helpful, the Board has determined that the Veteran should be given the opportunity to submit medical records from the time period between separation and his claim.  The Board recognizes that the Veteran has already indicated that his hearing was not tested when he joined the local police force some time after separation, but he has not stated whether the police force tested his hearing at any later time before his retirement.  It is possible he had his hearing tested or evaluated for other employers such as the factory he worked at after separation but before becoming a police officer.  Independent of any employer, he may have sought a medical evaluation on his own.

In a September 2009 statement, the veteran identified treatment at VA.  In addition, September 2008 ratings decision and the statement of the case both refer to VAMC treatment but the file before the Board does not contain any treatment records from the VAMC.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, the VAMC records from May 2005 to the present should be requested to ensure that the Board has all relevant VAMC records.

The Veteran has filed a claim for service connection for residuals of cold injuries as well as claims for bilateral shoulder disability, bilateral knee disability, bilateral hands disability, bilateral wrist disability, bilateral elbow disability, bilateral knee disability, and bilateral hip disability, all to include as due to cold injuries.  The Veteran has submitted evidence that he had to sleep outdoors in the cold during basic training and again in Korea.  There were Quonset huts but they were inadequately heated by a potbelly stove.  He also worked as a courier delivering messages to the DMZ from headquarters driving an unheated jeep covered only by canvas top and described the weather as 40 degrees below zero with the wind chill.  In some instances, he had to stick his hands into warm water for relief from the cold.  

A private physician, Dr. Z. Sheikh, evaluated the Veteran in May 2011 for knee pain and left shoulder pain that, by history, started on the right side.  He diagnosed osteoarthritis in the knees bilaterally.  As to the left shoulder, Dr. Sheikh concluded the Veteran had two distinct types of shoulder pain.  One he attributed to rotator cuff tendonitis.  The other he attributed to the Veteran's cold exposure while in Korea, although he only stated it was due to a vasodysregulatory symptom of the upper extremity.  Stated another way, he merely noted a symptom, and did not diagnosis a disability.  Pain alone does not constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  He did not attribute any etiology to the rotator cuff tendonitis or to the bilateral knee osteoarthritis to any cause, including service.  Although not mentioned in the May 2011 report, Dr. Sheikh in September 2008 diagnosed bilateral hand tremors and the Veteran complained of pain bilaterally in the second, third, and fourth digits of each hand.  He has not discussed any etiology for the hand tremors.  Thus, the Board finds Dr. Seikh's report inadequate as he did not identify the shoulder disability attributable to cold exposure in service or identify whether service played a role in the disabilities that were diagnosed.  

The Veteran was afforded a VA examination regarding his knees in November 2008, but the examiner only discussed the relationship between the Veteran's current arthritis and a notation on the separation examination that the Veteran's knee is now stable and not-tender.  The examiner did not discuss whether the Veteran's evidence of cold exposure in basic training or in Korea resulted in or contributed to the Veteran's bilateral knee arthritis or caused another disability (such as to the hands and wrists) related to cold exposure.  There has not been any VA examination to determine if the Veteran has any hand tremors and/or wrist disability, bilateral shoulder disabilities, bilateral elbow disability, or bilateral hip disability, are related to his cold exposure or service generally.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Ask the Veteran to submit or authorize VA to obtain the medical records and any hearing tests from his past employers, including the Fairbanks Motor Assembly Plant, and /or the Rockford Illinois Police Department, as well as the records of any medical provider who evaluated or treated the Veteran's hearing acuity. 

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2.  Obtain all VA medical records of treatment of the Veteran dated from May 2005 to the present.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  After the foregoing record development is complete, provide the Veteran with a VA examination to determine if the Veteran has a current hearing loss and its etiology.  The claims file must be made available to the examiner in conjunction with the examination. All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a bilateral hearing loss disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's lay statements of noise exposure during active duty, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained. 

The examiner is asked to specifically discuss the Veteran's testimony and evidence of the various incidents of noise exposure in service.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  The question is whether current hearing loss is related to service.

The examiner is also advised that the Veteran's records are fire-related and there are no other service treatment records available for review.

If the examiner cannot reach an opinion, the examiner should explain if the reason that the opinion cannot be provided is because the limits of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required. 

If the examiner has determined that specific evidence is missing that is needed to enable the examiner reach an opinion, the examiner should list each fact or evidence and explain why and how it is needed to form a valid opinion.

If additional evidence is identified by the examiner, the RO should attempt to obtain that evidence and readjudicate the claim, including obtaining another medical opinion if necessary.

A complete rationale must be provided for any opinion offered.

3.  After the records development is completed, provide the Veteran with a VA joints and cold injury examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine:  

The examiner is asked to determine whether the Veteran has a disability involving the bilateral shoulders, bilateral elbows, bilateral wrists, bilateral hands, bilateral hips, and/or the bilateral knees.

For all such disabilities diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent and credible lay statements of repeated, continuous cold exposure, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of repeated and continuous cold exposure in service and whether any disability diagnosed is related to the Veteran's cold exposure.

The examiner is asked to discuss the clinical significance of Dr. Seikh's notations that the Veteran suffered repeated blunt traumas in service.  

The examiner is also asked to discuss the clinical significance of Dr. Seikh's conclusion that the Veteran has two distinct sources of pain involving the shoulder.

The examiner is also advised that the Veteran's records are fire-related and there are no other service treatment records available for review.

A complete rationale for any opinion offered should be provided.

4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


